Dear Mr. Mauberret:
This office is in receipt of your request for an opinion of the Attorney General in regard to exemptions from sales tax. You ask whether you are accorded an exemption from sales tax on a leased car.
By Act 1029 of 1991, R.S. 47:301 was amended and reenacted to provide that sales and use tax shall not apply to the state or its political subdivisions. R.S. 47:301(8)(c) provides for purposes of state and use tax levied by the state and any political subdivision, "person" shall not include any political subdivision, or any agency, board, commission, or instrumentality of this state or its political subdivisions.
This extends the exemption broadly to political entities so as to clearly include your office in the exemption from state and local sales and use taxes as an assessor in Orleans Parish. Thus, the question is whether the lease of the property is vested in a tax exempt institution.
If the use of the leased vehicle furthers the operation of the duties and functions of your office, it would properly be titled to your office, and exempt from state and local sales tax. The above, of course, presumes that the vehicle is not leased for personal use.
We hope this sufficiently answers your question.
Sincerely yours,
                                             RICHARD P. IEYOUB Attorney General
                                         By: ______________________ BARBARA B. RUTLEDGE Assistant Attorney General